Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter

Claims 1, 2, 7, 9, 11 – 25 allowed.
With respect to claims 1, 2, 7, 9, 11 – 25, the allowability resides in the overall structure of the device as recited in independent claims 1, 15, 24 and at least in part because of claimed limitations:
wherein the intelligent wearable device further comprise a mainboard, a first flexible circuit board, and a second flexible circuit board; the first flexible circuit board and the second flexible circuit board are respectively connected to two opposite sides of the main board, the second flexible circuit board is attached on the bendable area, and the mainboard is connected with the first display screen through the first flexible circuit board and is connected with the second display screen through the second flexible circuit board
The aforementioned limitations in combination with all remaining limitations of claims 1, 15, 24 are believed to render said claims 1, 15, 24 and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claims 1, 15, 24 in combination with the remaining limitations.


1.    Xia (US 10338641 B2) teaches an intelligent wearable device (100, fig 1), comprising a housing (11, fig 5) and a display unit (3) mounted on the housing, wherein the display unit comprises a first display screen (portion of 3 showing in fig 2) and a second display screen (portion of 3 showing in fig 1), the first display screen is a flexible display screen (abstract, figs 1, 2); the first display screen comprises a first display area (left area of fig 2), a bendable area (middle area of fig 2) and a second display area (right area of fig 2) which are sequentially connected (fig 2); the first display area and the second display area are foldably connected to each other by means of the bendable area (abstract and figs 1, 2), a back face of the first display area is connected to the housing (figs 3, 5, 9, 10) ; 

However Xia fails to specifically teach:
the second display screen is an electronic ink screen;
wherein the intelligent wearable device further comprise a mainboard, a first flexible circuit board, and a second flexible circuit board; the first flexible circuit board and the second flexible circuit board are respectively connected to two opposite sides of the main board, the second flexible circuit board is attached on the bendable area, and the mainboard is connected with the first display screen through the first flexible circuit board and is connected with the second display screen through the second flexible circuit board

Wan (US 20150378662 A1) teaches a second display screen is an electronic ink screen (paragraph 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Wan into the device of Xia. The ordinary artisan would have been motivated to modify Xia in the above manner for the purpose of saving battery.

Park (US_20050151918_A1) teaches a mainboard (235, fig 1 including 210, 220 fig 2a), a first flexible circuit board (250), and a second flexible circuit board (350); the first flexible circuit board and the second flexible circuit board are respectively connected to two opposite sides of the main board (top and bottom sides of fig 1), 

However Park still fails to teach that the second flexible circuit board is attached on the bendable area, and the mainboard is connected with the first display screen through the first flexible circuit board

Lee (US 20060176254 A1) teaches a mainboard (120, fig 10), a first flexible circuit board (140), and a second flexible circuit board (620); mainboard is connected with the first display screen through the first flexible circuit board (fig 10) and is connected with the second display screen through the second flexible circuit board (fig 10)

However Lee still fails to teach that the second flexible circuit board is attached on the bendable area, and
Lee also fails to teach that the first flexible circuit board and the second flexible circuit board are respectively connected to two opposite sides of the main board (since 620 only extends towards the left side but is connected in the middle of 120 of fig 10)

It would not have been obvious to further modify Xia and Wan to teach the above noted limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841